Citation Nr: 1324590	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to a compensable rating for allergic rhinitis.  

3.  Entitlement to a compensable rating for right epididymitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from December 1981 to September 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.  

The evidence raises the issue of entitlement to special monthly compensation due to the loss of use of a creative organ.  That issue is REFERRED to the RO. 


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 2003, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  

2.  Evidence associated with the record since the RO's February 2003 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction. 

CONCLUSIONS OF LAW

1.  The RO's February 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for erectile dysfunction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

The Veteran's claim of service connection for erectile dysfunction was initially denied by the RO in February 2003.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).  

In August 2008, the Veteran filed an application to reopen his claim. In September 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements of service connection that were found insufficient in that decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, VA informed him of the criteria to establish service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  VA obtained or ensured the presence of the Veteran's service treatment records.  VA also obtained records reflecting his treatment at a military medical facility from August 2003 through September 2008.  

In March and September 2002 and October 2008, VA examined the Veteran to determine, in part, the nature and etiology of any erectile dysfunction.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In April 2013, the Veteran was scheduled to have a hearing before a Veterans Law Judge from the Board.  The hearing was to be held at the Board's Central Office in Washington, D.C.  However, the Veteran cancelled that hearing, and he has not requested that it be rescheduled.  Therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to consideration of the issues on appeal.  

Analysis

The Veteran contends that his erectile dysfunction was first manifested in service and that it has been present since that time.  In the alternative, he contends that it is the result of his service-connected epididymitis.  Therefore, he contends that service connection is warranted either on a direct or secondary basis.  The appeal will be denied.  

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  However, service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In February 2003, when the RO denied the Veteran's claim of service connection for erectile dysfunction, the evidence consisted of the Veteran's service treatment records from second period of active duty and the reports of his VA examinations in March and September 2002.  Such records showed that on several occasions in service, the Veteran had been treated for testicular pain, diagnosed primarily as epididymitis.  However, there were negative for any complaints or clinical findings of erectile dysfunction.  

Erectile dysfunction was first manifested during the Veteran's September 2002 VA examination.  However, there was no evidence that it was in any way related to service or to a disability for which service connection had already been established.  Therefore, service connection for erectile dysfunction was denied; and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's December 1986 decision includes the Veteran's treatment records from his first period of service; records reflecting his treatment at a military medical facility from August 2003 through September 2008; and the report of his October 2008 VA examination.  This evidence is new in the sense that it has not previously been before VA.  However, it remains negative for any findings of erectile dysfunction in service or any findings that it is proximately due to or has been aggravated by a service-connected disorder. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The additional evidence is cumulative or redundant of the evidence of record in February 2003 or is otherwise not material.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction.  Therefore, it is not new and material and is not sufficient to reopen the claim.  Accordingly, the prior denial of service connection for erectile dysfunction is confirmed and continued; and, to that extent, the appeal is denied.


ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for erectile dysfunction is denied.




REMAND

The Veteran also seeks increased ratings for his service-connected allergic rhinitis and epididymitis.  In October 2008, the Veteran was examined for VA, in part, to determine the extent of those disorders.  Not only is that examination almost 5 years old, the Board finds it inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following actions to the RO via the Appeals Management Center (AMC), in Washington, D.C.:

1. Ask the Veteran if he has any other medical or non-medical evidence showing the severity of his service-connected allergic rhinitis and epididymitis. Provide him with releases of information forms and make reasonable efforts to obtain any information the Veteran reports exists but is not in the claims folder or in the electronic file. 

2.  Request that each employer/former employer since July 2007 provide copies of the Veteran's employment records, including, but not limited to, attendance records, records of tardiness, and medical records, including the reports of any pre-employment examinations.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a genitourinary examination to determine the level of impairment attributable to his service-connected epididymitis.  All necessary tests and studies must be performed, and any indicated consultations must be scheduled.

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In conducting the examination, the examiner must report the following:

a.  Whether the Veteran's epididymitis requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.

b.  Whether the Veteran's epididymitis is productive of recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or whether his epididymitis requires continuous intensive management.  

c.  IF AND ONLY IF THE VETERAN'S EPIDIDYMITIS CAUSES POOR RENAL FUNCTION, the examiner must determine whether the following manifestations are present:

i.  Albumin and casts with history of acute nephritis; or, hypertension with diastolic pressures predominantly less than 100; or systolic pressures predominantly less than 160; or if the Veteran does not require continuous medication for control.

ii.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema hypertension with diastolic pressures predominantly 100 or more; or systolic pressures predominantly 160 or more; or if the Veteran has a history of diastolic pressure of 100 or more and requires continuous medication for control.

iii.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension with a diastolic pressure predominantly 120 or more. 

iv.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

v.  Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

d.  The examiner must report the effects of the Veteran's epididymitis on his ordinary activity, including, but not limited to, the effects on his ability to perform the activities of daily living and any limitations on his occupation.  

e.  The  examiner must render an opinion as to whether it is at least as likely as not that the Veteran has sustained the loss of use of a creative organ due to his service-connected epididymitis.  

4.  When the actions in part 2 have been completed, schedule the Veteran for an ear, nose, and throat examination to determine the nature and extent of his service-connected allergic rhinitis.  IF POSSIBLE, THE EXAMINATION MUST BE PERFORMED DURING AN ACTIVE STAGE OF THE VETERAN'S ALLERGIC RHINITIS.  IF THE EXAMINATON CANNOT BE SCHEDULED DURING AN ACTIVE STAGE, THE EXAMINER MUST RESPOND TO THE BELOW-QUESTIONS WITH A VIEW TOWARDS ASCERTAINING THE WORST CASE SCENARIO OF THE DISORDER, GIVEN any and all indicated tests and studies and review of the evidence. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must also report the following:

a.  Whether or not the Veteran has nasal polyps, and 

b.  If the Veteran does not have nasal polyps, whether there is greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.  

c.  The examiner must report the effects of the Veteran's epididymitis on his ordinary activity, including, but not limited to, the effects on his ability to perform the activities of daily living and any limitations on his occupation. 

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

In the event that the Veteran does not report for a VA examination, associate with the claims folder a copy of the notice informing him of the date, time, and location of the examination.  If such notice is returned by the Post Office as undeliverable, that fact must be noted, in writing, and associated with the claims folder.  

6.  When the actions requested in parts 1, 2, 3, 4, and 5 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to increased ratings for the Veteran's service-connected allergic rhinitis and epididymitis.  Also adjudicate the inextricably intertwined issue of entitlement to special monthly compensation due to the loss of use of a creative organ.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is notified that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


